Citation Nr: 0210385	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-12 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondrocalcinosis of the right knee.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from March 1976 to April 1999.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Winston-Salem, North Carolina 
Regional Office (RO) that, in pertinent part, granted the 
veteran's claim for service connection for chondrocalcinosis 
of the right knee and assigned a 0 percent evaluation.  
During the course of the appeal, the RO increased the 
evaluation for the veteran's service connected 
chondrocalcinosis of the right knee to 10 percent, effective 
to the original date of claim.  The veteran has continued his 
appeal of the 10 percent rating.  As the disability ratings 
assigned are initial ratings, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application as 
explained below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
rating in excess of 10 percent for chondrocalcinosis of the 
right knee has been obtained by the RO.

2.  The veteran's service connected chondrocalcinosis of the 
right knee is manifested by the presence of loss of range of 
motion to a degree equivalent to the minimum rating 
assignable for loss of range of motion.  Instability has not 
been clinically demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for chondrocalcinosis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2002); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.102 and Part 4 including 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for a rating in excess of 10 percent for 
chondrocalcinosis of the right knee.  The Supplemental 
Statement of the Case in January 2002 addressed the VCAA.  
Additionally, the veteran was sent various letters, including 
one in May 2001, regarding the development of evidence as to 
his claim.  The SSOC and the letters collectively inform the 
veteran of what evidence he must obtain and which evidence VA 
would seek to obtain, as required by section 5103(a), as 
amended by the VCAA, and by § 3.159(b), as amended by 66 Fed. 
Reg. at 45,630.  See Quartuccio v. Principi, __ Vet. App. __,  
__, No. 01-997, slip op. at 7, 2002 WL 1357300, at *4 (June 
19, 2002).  Further, it appears that all pertinent evidence 
has been obtained.  The veteran reported that he was only 
receiving VA treatment, such records were obtained, and the 
veteran was provided with two VA examinations.  Therefore, 
there is no evidence that there are additional records that 
should or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

Additionally, it is noted that at the July 2001 VA 
examination the claims file was not reviewed.  However, in 
this case there is no showing that the examination report 
provides a substantially different picture of the veteran's 
disability than the evidence in the treatment records.  
Furthermore, it appears that applicable and appropriate 
history was recorded.  Therefore, there is no need to provide 
a new examination for this reason.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As the issues in this 
case involve ratings assigned in connection with a grant of 
service connection, the Board will follow the mandates of the 
Fenderson case in adjudicating these claims.

The veteran's service connected chondrocalcinosis of the 
right knee is rated at 10 percent under Diagnostic Code 5010 
for arthritis, due to trauma, substantiated by X-ray 
findings; which is rated as arthritis, degenerative.  
38 C.F.R. § 4.71a (2001).  Degenerative arthritis is rated 
under Diagnostic Code 5003.  Under this rating code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§ 4.71a.


Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The evidence in this case, shows that in service, in 
pertinent part, the veteran was diagnosed with degenerative 
joint disease of the right knee.  On separation examination 
in February 1999, the veteran had pain of the knee on weight 
bearing flexion.  It was not considered disabling.  Post 
service treatment records including VA examinations in July 
1999 and July 2001 show the symptomatology related to the 
veteran's bilateral knees was reports of pain, weakness, 
stiffness, inflammation, instability, and lack of endurance.  
On examination in July 1999, he reported flare-ups that 
occurred often with no given time interval lasting about one 
to two weeks or longer.  During a flare-up, especially with 
swelling, he reported that he could not get around the house 
and he could not drive because of pain.  On examination in 
July 2001, he stated that the knees hurt all the time, but 
indicated that there were no flare-ups.  On examination, 
there was no swelling, abnormal movement, instability, or 
weakness, there was crepitus.  On examination in July 1999, 
range of motion was flexion from 0 to 110 and extension to 0.  
On examination in July 2001, range of motion was flexion to 
120 degrees on the right with full extension.  The veteran's 
weight bearing was good and his gait was normal.  The veteran 
did not use crutches, braces, canes, or corrective shoes.  
Diagnoses included chondrocalcinosis and chondromalacia.  On 
examination in July 1999, it was noted that there was no 
significant degenerative joint disease.

Therefore, there is no competent evidence of limitation of 
motion of the right knee that would be compensable under any 
of the Diagnostic Codes related to limitation of motion; 
therefore, a rating in excess of 10 percent for the service 
connected chondrocalcinosis of the right knee is not 
warranted.  Additionally, the preponderance of the evidence 
establishes that the symptoms do not meet the criteria for an 
increased rating.  The evidence is not so evenly balanced as 
to give rise to a reasonable doubt.  38 C.F.R. § 3.102.

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
have been considered, however, a higher rating is not 
available as there is no competent evidence showing that any 
functional loss is equivalent to compensable limitation of 
motion nor is there any showing of ankylosis.  While the 
Board has considered the veteran's contentions, they do not 
constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion due to arthritis (rated under Diagnostic Codes 
5003, 5010, 5260, 5261).  See VAOPGCPREC 23-97. 

In this case, although on VA examination in July 1999, the 
veteran reported instability; no instability was noted on 
treatment records and no there is no clinical showing of 
instability or subluxation on VA examinations, thus, in this 
case, a separate rating under the criteria for instability 
for the right knee is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondrocalcinosis of the right knee is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

